     AO J08 (Rev. 06109) Application for a '\Varrant to Seize Property Subject to Forfeiture

                                                                                                                                                FILED.
                                              UNITED STATES DISTRICT COURT   f        .

                                                                                   for the
                                                                                                .      .             .
                                                                                                                                          DEC 0 5 2018
                                                                   Ea~ern   District of North Carolina                              PETER A. MOORE, JR., CLERK
                                                                                                                                     US DI~ COURT, EDNC
                                                                                                                                   BY                   DEPCLK
                      In the Matter of the Seizure of                                     )'
                    (Briefly describe the property to be seized)                          )
  BANKOF AMERICA ACCOUNTS 237011763905, 237025336014,                                     )     Case No.
  237026903844, 237027279409, 237005851991, 237034389748,                                 )
  23701803328°5, 696801736, 29/024417892, 2910i6081314,                                   )
. 291020791292, 291015873691, 291022321563, 291024427892,
  237012294884

                                                      APPLICATION FOR A WARRANT ,
                                               TO SEIZE PROPERTY SUBJECT TO FORFEITURE
             I, a federal law enforcement officer or attorney for the government, request a seizure warrant and state under
     penalty of perjury that I have reason to believe that the following property in the      Eastern.    District of
            North Carolina         is subject to forfeiture to the United States of America under      18    U.S.C. §
      981 and 982 (describe the property):
      See Attachment A




                The application is based on these facts:
      See attached affidavit




                a    Continued on the attached sheet.

   ~a-_f:!::;!:;t.
~o1!£11T/J. ~1t.H,;,eDs:J/2. 5";tr:i1tLAt>vvT                                                                        ?&...~ H~r~ ·. :Spec.;~ 111 ~+
                       Printed name and title              .
                                                                                               . &; c.       '1'.:
                                                                                                                     Printed name and title          ·   6       ·


      nthis£dayofDecember2018,                                      ~/J-. h~,Jlt., l.Jtt,,I ffvvUf)
                                                                        -f"
      peared before me ~~ ~i~h~<Jelectronic means, ~laced under oath, and attested to the contents of this
    Aftlda1dt.        A~ ltctn~-,                                                ~                  (')(\.   /,A~.
                                                                                                                . ~
     Dataz~c                                                   ,                                    ~
     City   and state:      (f+U..161+/ flC/                                                        JMIES E. GA::·~:-M:glstrate Judge
                                                                                                                     Printed riaine and title




                           Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 1 of 54
                                                                                                     F~LED
                                                                                                 DEC 0 5 2018
                                     SEALED                    PETER A. MOORE, JR., CLERK
                                                       .     . US 9J.t~RT, EDNC
                            AFFIDAVIT IN SUPPORT OF           BY --~               DEPCLK
                  APPLICATION FOR A SEARCH AND SEIZURE WARRANT ·


STATE OF NORTH CAROLINA

COUNTY ·OF WAKE, to wit:


       We, ERIC J. PHILLIPS and ROBERT A. RICHARDS, being first duly

sworn, do hereby            d~pose     and say: ;

                                           .INTRODUCTION

       1,        We make this affidavit in support of a seizure warrant

pursuant         to    18   U.S. C.    §§    981 (b)       an.d    982 (b) (1),        to   seize         for

purposes of civil and/or criminal forfeiture                              the funds and assets

described below as property /representing. the proceeds of, involved

in~   or facilitating violations of, 18 U.S.C.                               §§    18 U.S.C.         §§   371

(Conspiracy),           1956 (a) (1)        (Laundering           of   Monetary        Instruments),
                                                                                                 \


1956 (a) (2)          (International Money Laundering),                       1957      (engaging . in

monetary transactions in property derived from specified unlawful

activity),        1956 (h).      (money laundering conspiracy),                        and offenses

·against     a    foreign       nation       involving          the    bribery,, of          a       public

official:

                      a. The     balance       . of        funds        in         account · number

      237011763905,            (hereinafter "BOA 3905") in the name< of Leonid:

      I.     Teyf      at   Bank      of    America        in     an   amount        not    to       exceed

      $14, 676 I 108,          the    proceeds        of   LEONID       I.        TEYF' s   specified




           Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 2 of 54                                    1    flJ
 unlawfui        activities         that        have      been    depositeq             into        the

 account;

               b. The        balance       of         funds      in         account              .number

 237025336014,          (hereinafter "BOA 6014") in the name of Tatyana

A.      Teyf    at     Bank    of   America          in    an . amount           not    to       exceed

 $17, 924, 9.07, · the         proceeds         of     LEONID     I.       TEYF' s      specif :i.ed

unlawful         activities         that        have      been    deposited             into        the

account;

              c. The . ·balance            of        funds       in        account               number

237026903844,           (hereinafter "BOA 3844") in the name of Tatyana

Teyf Revocable Trust, Tatyana A. Teyf, and Leonid I. Teyf at

Bank of America in an amount not to exceed $2,777,022,                                              the

proceeds of LEONID I.                TEYF' s         specified unlawful activities

.that have been deposited into the account;

              d. The      balance        of          funds       in        account               number

237027279409,           (hereinafter "BOA 9409") in the name of Leonid

Teyf Revocable Trust, Leonid I. Teyf, and Tatyana A. Teyf at
                                                                       .     .          )    .            .


Bank of America in an amount not to exceed $4, 036, 952,                                            the

proceeds ·of LEONID· I.              TEYF' s      specified unlawful activities

that have been deposited into the acGount;

              e. The     balance        of           funds       in        account           number

237005851991,           (hereinafter "BOA 1991") in the name of Leonid

I.     Teyf    at    Bank     of    America       in      an   amount       not        to    exceed

$14, 939, 556,         the    proceeds       of      LEONID      I.· TEYF' s           specified


     Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 3 of 54
 unlawful , activities         that        have        been         deposited          into    th~   ·

 account;

           f. ThE;:     balance       of         · funds           in    ·account        number

 23703438974~,        (hereinafter "BOA 9748") in the name of Tatyana

Teyf at Bank of America in an amount not to exceed $9,000,000,

the      proceeds      of · LEONID         I .        TEYF's        specified          unlawful

activities that have been depos.ited into the account;.

           g. The       balance      of           funds        in        account         number

237018033285,         (hereinafter ''BOA 3285") in the. name of Leonid

I. Teyf artd Tatyana A. Teyf at Bank of America in an amount

not to exceed $5., 962, 121, the· proceeds of LEONID I.                                  TEYF' s

specified unlawful activities that have been deposited into

the account;

          h. The balance of funds in account number 696801736 ,_

(hereinafter "BOA 1736") in the name of New Market Way, LLC,

Leonid I. Teyf and Tatyana A'. Teyf at Bank.of America in an

amount not to exceed $1, 3 OO, OOO,                    the proceeds of LEONID I .

TEYF's specified unlawful activities that have been deposited

into the account;

          i.·The       balance ·   of        funds          in          account         numbers

291016.08l314 I       (hereinafter· "BOA 1314")                I    .   (hereinafter "BOA

1292")    and 291015873691,           (hereinafter                 "BOA 3691")          in    the

names of CTK:Transportation, Inc., Leonid.I. Teyf and Alexey

Timofeev at        Bank   of   America           in    an   amount        not     to    exceed·


 Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 4 of 54
                                                                                               3~
      $30,000, $56,000,         and $60,000, respectively, the proteeds bf

     LEONID I. T~YF's specified unlawful activities that h?ve been

     deposited into the CTK Transportation, Inc. accol].nts.

                 j . The    balance           of      funds     in        account     number

     291022321563,         (hereinafter "BOA 1563")                   in. the names of CTK

     Transportation,
                  . .
                      Inc., Alexey
                            .
                                   Timofeev, and Tatyana A. Teyf at.                      '    '


                                                        .   '
     Bank of America           in an amount not                 to exceed $40 ~ 000,                the

     proceeds of LEONID I.                  TEYF' s    specified unlawful activities
',


     that have been deposited into the account;

                k. The      balance            of      funds         in     accoµnt           number

     291024427892,         (he.reinafter "BOA 7892") irt the name of Alexey

     Timofeev and Ole_sya Timofeeva at Bank of America in an amount

     not   to    exceed     $ 2 5,   ooo,     the     proceeds       of    LEONID   I .       TEYF' s
                                                                            .                       .

     specified unlawful activities that have ·been deposited into

     the account.

                1. The      balance            of      funds      in        account           number

     237012294884,         (hereinafter "BOA 4884") in the name of Alexey

     Timofeev and OlesyaTimofeeva at.Bank of America in an amount

     not   to exceed $267, 500,               the proceeds of              LEONID I.          TEYF' s

     spec1fied unlawful activities that have been deposited into

     the account;

                m. The balance of funds in account number 868433951,

     (hereinafter "FCB 3951") in the name of_Tatyana Teyf at First·

     Citizens Bank in an amount· not to exceed $2, 450, 000,                                       the


      Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 5 of 54
                                                                         ,\




 proceeds of LEONID I.       TEYF' s      specified unlawful activities

 that have been deposited into the account;

           n. The balance of funds in account number 878320918,

 (hereinafter "FCB 0918") -in the name of Tatyana Teyf at First

Citizens Bank in an amount not to exceed $2,400,000;                     the

.proceeds of. LEONID I.      TEYF' s      specified unlawful activities

that have been deposited into the account;

           o. The balance of funds· in account number 5401101502,

 (hereinafter BB&T 1502")         in the names of Leonid I. Teyf and . ·

Grigory L. Teyf at BB&T in an.amount not to exceed $5,035,000,

the   proceeds     of     LEONID     I.    TEYF's    specified    unlawful

activities that have been deposited into tge account;

           p. The balance of funds in account number 868433812,

(hereinafter "FCB 3812")          in· the names of Leonid I. 1eyf and

Grigory L. Teyf at First Citizens Bank in an amount not to

exceed $5,035,007, the proceeds of LEONID I. TEYF's specified

unlawful     activities    that     have    been    deposited    into   the

account;

           q. The balance of· funds in account number 878320897,

(hereinafter "FCB 0897")       in the names of Leonid I. Teyf and

Grigory L. Teyf at First Citizens Bank in an amount not to

exceed $5,000,000, .the proceeds of LEONID I. TEYF's             spec~fied


unlawful     activities    that     have    been    deposited    into   the

account;


 Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 6 of 54
             r . .The balance of funds in account number 5208134304,

  (hereinafter "BB&T 4304")               in the name of Lank Ventures, LLC

 at BB&T in an amount not to.exceed $1,000,000, the proqeeds

 of LEONID I. TEYF's specified unlawful activities that have

 been deposited into the account;

            s. The balance of funds in account number 5384574726,

  (hereinafter "PNC 4726")               in the names of Leonid I. Teyf and

 Grigory L.          Teyf    at   PNC Bank in an amount            not    to   exceed

 $5, 035., 000 1 •    the·   proceeds      of   LEONID. I.      TEYF' s    specified

 unlawful       activities        that     have    been     deposited      into    the

 account;

            t. The balance of funds in account.number 5384574742,

 (hereinafter "PNC· ·4742")             in tlle names of Leonid I. Teyf. ·and

Grigory L. · Teyf            at   PNC Bank in an amount not               to   exceed

· $5, 035, 00.0,     the     proceedf?    of    LEONID     I.   TEYF' s    specified

unlawful       activities         that     have    been· deposited         into    the

account;

           u. TEYF's black 2014 Mercedes Benz S550V, with VIN #

WDDUG8CB9EA008419, purchased on or about October 25,                            2 013,

with    funds        traceable     to    the    criminal    proceeds      of   TEYF' s

unlawful specified activity.

           v. T. Teyf's black 2014 Mercedes Benz 8550, with VIN

#WDDUG8CB9EA009828, purchased ·an or about February 3, 2014,




  Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 7 of 54
                                                                                    6~
      with     funds        traceable        to . the    criminal      proceeds      of     TEYF' s

      unlawful specified activity.

                   w. T.         Teyf's    white,    four     door,    2018    Mercedes       Benz

      8560,     with VIN· # WDDUG8DB8JA368001,                      purchased on or about

      June 4,       2018, with funds traceable to the criminal proceeds

      of TEYF's unlawful specified activity ..

                   x. TEYF' s black, 2018 Mercedes Benz 863 AMG 4MA, with

      VIN# WDDUG8JBOJA394158, purchased on or about February 27,

      2018, with funds traceable to the·criminal proceeds of TEYF's

      unlawful specified·activity.

                                   NATURE OF INVESTIGATION

      2.      The       United      States     is    investigating         LEONID      I.    TEYF I

T~TYANA     A. TEYF, ALEXEY TIMOFEEV,                   JOHN P.     COTTER and others for

violations         of       18     u.s.c.     §§     371     . (Conspiracy},        1956 (a) (1)

(Laundering of Monetary Instruments),                         1956 (a) (2)     (International.
                        I



Money Laundering),                1957    (engaging      in monetary         transactions       in

property derived from specified unlawful activity)., 1956 (h)                               (Money

Laundering Conspiracy),                  26 U.S.C.      §§   7201    (Attempt to evade· or

defeat     tax),        7203       (Willful    failure.       to    file     return,        supply

information, or pay tax, 7206 (1)                   (Fraud and false statements)'· and

offenses against a foreign nation involving the bribery of a public

off.icial.

     3.      These violations arise ·from TEYF's transfer of




          Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 8 of 54
 criminally derived proceeds of specified unlawful activity ·into

 the United States and use of financial instftutions within the

United States to conceal or disguise the source,                         ownership,    and

control of said criminal proceeds, and from the spending of such

proceeds.

           BACKGROUND OF INDIVIDUALS, ENTITIES, AND ACCOUNTS

Individuals

      4.        According to Form I-134, Affidavit of Support filed with

the   Department       of    Homeland      Security,          U.S.     Citizenship     and

Immigration Services,· in the name of TEYF and appearing to have

been signed by TEYF and dated on or about December 28, 2010:

           a.       LEONID       ISAAKOVICH          TEYF    ( "TEYF")   was    born    in

      Beryozki, Gomelskiy Raion, Belarus on or about September 16,

      1961.

           b.       TEYF     has    been      in       the    United     States      since

      approximately December 20, 2010 and was previously a resident

      G>f Russia.

           c.       TEYF had been the President of Delta Plus, 'LLC,

      since May 2010 and previously served as President of FG Delta

      Plus from April 2005 to May 2010.

      5.    According       to   Form   I..: 14 O,     Immigrant     Worker    Petit ion,

filed with the Department of Homeland Security, U.S. Citizenship

and Immigration Services, dated November                     3~   2010, and signed by

John P. Cotter on behalf of Delta Plµs,                     LLC, TEYF graduated from


       Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 9 of 54
Moscow Cooperative Institute of Centrosouz with a degree i.n Trade

and Economics in 1982. and from the North-Western·Academy of Public

Administration in St. Petersburg, Russia with a degree in Law in

1998.

        6.         John    P.   Cotter    ("Cotter"),         a     citizen   of     the    United

States, was born on or about January 1, 1968. In 2010 Cotter, as

shareholder of Delta Plus, LLC, the United States based sub~idiary

of. FG Delta Plus, sponsored TEYF to receive·                        a   United State's Visa.

        7.         Lisa Cotter ("L. Cotter") is the spouse of Cotter.·

        8.         Tatyana      Anatolyevna     Teyf        (a/k/a    Tatiana      "T.     Teyf"),
                                                                              r
TEYF' s      spouse,       is a   citizen of B.ussia and currently a                     resident

legal alien of the United States.                      T.    Teyf was born on or about

July 28, 1977 in Russia.

      9.          According to Forrr:i I-539,          Application to Extend/Change

Noni.mmigrant Status, in the name of Olesya Timofeeva, dated March

10, 2015:

              a.          Alexey Timofeev       ( "Timofeev")         is a    citizen of the

     Russian Federation, born on or about December 9, l980i

              b.          Timofeev ·has     been     .in     the     United       States    since

     approximately October 28, 2014.

              c.          Olesya~Timofeeva      ("Timofeeva"), Timofeev's spouse,

     is a. Russian citizen,              b~rn   on or about April 14, 1977.

             d.           Timofeeva   has     been     in     the    United       States    since

     approximately October 28, 2014, pursuant to a B-2 Visa"


        Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 10 of 54
        According         to       Timofeev,     Timof eeva     h~s     had    a     personal

relationship with T. Teyf for over twenty (20) years; and T. Teyf ·

 sponsored Timofeeva's B-2 Visa application.

Entities

        10.    Fishing'Group (FG) Delta Plus is a multinational company

headquartered in Volodarskiy,                  ~ussia,   and was organized on or about

April 8, 2002. FG Delta Plus reportedly has over fifteen hundred·

 (1,500) employees, eighty (80) fishing vessels, and annual revenue

in excess of $14 Million (USD) and is one of the la:tg.est fisheries

and fish processing plants in the Volga region of Russia.

        11.   Delta       Plus,        LLC,    is    a   Limited      Liability       Company ·

organized in the State of North Carolina for the primary p1,J.rpose

of operating an urgent care clinic; and is an 80% owned subsidiary

of FG Delta Plus. According to the Operating Agreement, Cotter and

L. Cotter are each 10% owners ·of Delta Plus, .LLC. In.addition to

being     partial        owner~       of   Delta     Plus,   LLC, . Cotter         serves   as

Operations Manager and L. Cotter has· served as Office Manager of

Delta Plus, LLC.

        12.   Voentorg is a Russian corporation that provided contract.

services      to   the    Russian military during               the    period of      TEYF' s

specified unlawful activity.                  Between 2010 and 2012,          exact dates

unknown, TEYF served as the Deputy Director of Voentorg. As such,
                          .___/•


TEYF arranged for· subcontractors in Russia to fill                           the various

gobds    and services              required of      Voentorg'   s     contract     with the
                                                                                            /


         Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 11 of 54                      1~·
 Russian Ministry of Defense.

          13.       CTK Transportation Incorporated           ( "CTK Transportation,

 Inc . 11 )    was incorporated in the State of Illinois,              on . or about

December 27, 2012. According to corporate registration documents,

Timofeev ·is the registered agent, TEYF is the President, and Cotter

 is the Secretary of CTK Transportation,               Inc. CTK Transportation,

Inc. is believed to be used by .TEYF to launder money here in the

United States.

         14.        Carolina Transport Group,     Inc.    ("Carolina Transport")

was incorporated in the State of Illinois, on or about August 25,

2014.         According    to   corporate    registration· documents,·       Manuel

Vasilyev is the registered agent, T. Teyf is the President, Alex

Sviridov is the Secretary, and Tiif\6feev is the Director of Carolina

Transport, which is believed to be used by TEYF here in the Uni.ted

States         to    launder    criminal    proceeds     of    specified   unlawful

activity.

         15.    Lank Ventures, LLC was incorporated in the State of North

Carolina, on or ~bout May 26,              2017. Accord1ng to the Articles of

Incorporation, Nikita Zhitov, TEYF, and Alexei Polyakov.are listed

as the Members/Organizers of Lank Ventures, . LLC.                   The principal

office is listed as 2810-2A Yonkers Road, Raleigh, North Carolina

27604. Lank Ventures, LLC is ·believed to be used by TEYF to launder·

money here in the United States, by purchasing multiple properties

in North Carolina.


          Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 12 of 54
                                                                                 1~
       16.     Bu~gow    Overseas Ltd. is a company registered in Tortola,

 British Virgin Island, on or about November 9, 20_07. According to

 the corporate registration, KPM Invest, Ltd. was the sole direCtor

 and   Alemi    Holdings I      Ltd.    was      the    sole . shareholder I   both   of

 Limassol, Cyprus. The-beneficial owner of the company was listed

 as Volodymyr Kit of Gusyatin,                  Ukraine.     Burgow Overseas Ltd.     is

 believed to be a shell company uped by TEYF to conceal the transfer

 of· money from Russia to the United States.

       17.     A.S.     Fairtime. Limited          is    a   comp~ny   registered     in

Tortola,     British Virgin Island,               on or about December. 6,       2010.

According to the corporate registration, KPM Invest, Ltd. was the

sole director. and Alemi Holdings, Ltd. was the sole shareholder,
                                                                                           (

both of Limassol, Cyprus. The beneficia:L owner of the company was

listed as Michail Akatov of Saint Petersburg, Russia. A.S. Fairtime

Limited is believed to be a shell company used by TEYF to _conceal

the transfer of money from Russia to the United States.

       18;   Bektop A.B.        Ltd    is   a    company registered      in Tortola,

British Virgin Island, on or about June 2, 2011. According to the

corporate registration, KPM            Inv~st,     Ltd. was the sole director and

Alemi Holdings, Ltd. was the sole shareholder, both of Limas.sol,

:cyprus. The beneficial owner of the company was listed as Aleksandr•

Byzov of Saint Petersburg,             Russia. The company was dissolved on

September 14,         2016.   Bektop A.B.       Ltd.    is believed to be a shell

company used by TEYF to conceal the transfer of money from Russia


        Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 13 of 54                 1~
                  I


    to the United States.

            19.        Golston    Holdings,    Ltd      is     a    company     registered   in

    Tortola,          British Virgin       Island,    on or about        January 3,      2012.

~   According to the corporate registration, KPM Invest, Ltd; was tpe

    sole dire6tor and Alemi Holdings, Ltd. was the sole shareholder,

    both of Limassol, Cyprus. The beneficial owner of the company was

    listed as Mikhaylov Evgeny of Saint. Petersburg,                          Russia. Golston

    Holdings, Ltd. is believed to be a shell company used by TEYF to

    conceal the         transf~r    of money from Russia to the United States.

           20.        'Mulligan    Overseas    Ltd.     is     a    company    registered    in

    Tortola,          British Virgin Island,         on or about Februa:i:y 22,         2011.

    According to the corporate registration, KPM Invest, Ltd. was the

    sole director and Alemi Holdings, Ltd. was the sole shareholder,

    both of Limas sol., Cyprus. The· beneficial owner of the company was

    listed as Viktor Kudrjavtsev of Tallin, Estonia. Mulligan Overf?eas

    Ltd~   is believed to be         a shell   company used by TEYF to conceal the

    transfer of money from Russia to the United States.

           21 . . Nearstar BB Limited is a company registered in Tortola,

    British Virgin Island, on or about December 3,                      2010~    According to

    the corporate registration, KPM Invest, Ltd. was the sole director

    and    Alemi       Holdings,    Ltd.    was   the        sole   shareholder,     both. of

    Limassol, Cyprus. The beneficial owner of the' qompany was listed

    as Aleksandr Alekseev of Saint Petersburg;                        Russia.    Near13tar BB

    Limited is believed to be a shell company used by TEYF to conceal


            Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 14 of 54                    1~
 the transfer of money from Russia to the United States.

      22.     Verison Trading LTD is a company registered in Tortola,

British Virgin Island, on or about October 20, 2010. According to

the corporate registration, ·KPM Invest, Ltd. was the sole director

and . Alemi    HoldiD:gs,     Ltd.    was.    the   sole    shareholder,   both    of

Limassol, Cyp:i;us. The beneficial awrier of the company was listed ·

as Vaientina Osokina of Saint Petersburg 1•· Russia_. Verison Trading.

Ltd .. is believed to be- a shell compa:hyused by TEY.F to conceal the

transfer of money from ·Russia to the United States.

     23.      Greatewood Universal Corp is a                company registered in ·

Tortola,    British Virgin Island,            on or about September 20, 2005.

According     to    the    corporate      registration,      Dmitry    Kalmykov   of

Moscow, Russia was the sole director, shareholder, and beneficial

owner of the company. Greatewood Universal Corp. is believed to be:

a shell company used by TEYF to concea1 the transfer of money from

Russia to the United States.

     24.    Foxcorp       Limited    is   a   company    registe.red   in Tortola,

British Virgin      Island~    on or about September 26, 2008. According

to the corporate registration, Alexander Yakovlev of the Russian ·

Federation was the sole shareholder
                                .
                                    and beneficial owner of the
                                                             . l

company.    There    is no    known director        for the     company.   Foxcorp.

Limited is believed to be a shell company used by TEYF to conceal

the transfer of money from Russia to the United States.

     25.    Marital       Holdings   Limited is      a     company registered     in


      Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 15 of 54
                                                                                  14~
 Tortola,        British      Virgin    Island,. on     or    about    July    28,    2011.

According to the corporate registration; Cenono Management Limited

of     Limassol,         Cyprus· was       listed. as       the    sole    director·    and
                '.
shareholder, and Dmitry_Kalmykov of Moscow,.Russia was listed as

beneficial           owner   of   the   company.   Marital        Holdings    Limited    is

believed to be a shell company used by TEYF to conceal the transfer

of money from Russia to the United States.

        26.      Alung Enterprises Limited is a compaµy·registered in the

Republic of the Marshall Islands on or about November 30,                             2010.

The company was "annulled" on or.about January 14, 2015, ·and so no

longer exists. Alung Enterprises Limited is believed .to be a shell

company used by TEYF to conceal the transfer of money from Russia

to the United States.

       · 27.    Eponlo       Investments    Ltd.   is   a    British      Virgin     Island

Business Company formed in the British Virgin Islands ort or about

November 21,           2011 and the registered agent was Icaza,·               Gonzalez-

Ruiz    &    Aleman . (BVI) Trust· Limited. Accordir'.1.g to· the registration

documents,           the di rec.tor of the company was KPM Invest Ltd. ,                 of

Christodoulou Chadgipavlou 205,               Louloupis Court,         2nd Floor,      3036

Limas sol,      Cyprus and . the        shareholder of ·the        company was Alemi

Holdings, Ltd. with the same reported address. Also according to

the original registration·,              Stepanov Genadiy of St.             Petersburg,

Russia was the beneficial owner of the company. Epohlo Investments

Ltd. is believed to be a shell company used by TEYF to conceal the


            Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 16 of 54
                                                                                        15~
 transfer of money from Russia to the United States .

     .28.       Preble Group Ltd.        is a company registered in Tortola,

British Virgin         Island,    on    or   about     January    3,    2012.    Stepanov

Genadiy of St.        Petersburg I      Russia is also the known beneficial

owner of Preble Group LTD. Preble Group, Ltd. is believed to be a

shell
  .
      company used by . TEYF to conceal the transfer of money from

Russia to the United States.

     29. · Prana Investments Management,                Inc.     is a company formed

in Panama on or about September 10, 2006 and the registered agent

was Mossack Fonseca & Co. According to the registration documents,

the subscribers of the company are Enders, Inc. and Rockall,                            Inc;.

Also according to the original registration,                      the · President was

Inessa      Kirsanova,    the    Treasurer       was   Roman     Perepela,       and.    the
                                                                   /



Secretary.was·Denis Bannikonv. Prana Investments Management, Inc.

is believed to be a          shell company used by TEYF ·to conceal the

transfer of money from Russia to the United States.

     3 O.       Oktava Business Team ,Corp. is. a company formed in Panama

on or about January 5, 2005 and the registered agent was Mossack

Fonseca     &    Co .. According       to ·the    registration         documents,        the

subscribers of .. the company were Dulcan,               Inc.     and Winsley,          Inc.

Also according to the original registration,                     the . President was

Inessa    Kirsanova,     the     Treasurer       was   Roman     Perepela,       and     the

Secretary was        Denis   Bannikonv.      Oktava     Business       Team     Corp.     is

believe~    to be a shell company used by TEYF to conceal the transfer


         Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 17 of 54
                                                                                         16~
 of money from Russia to the· United States.

 Financial Accounts

                                               Summary

         31.     Since at least 'December 2010, TEYF, T. Teyf, Cotter, L.

 Cotter,       Timofeev ,·       Timofeeva,     and    others    have    opened       at          least

 seventy       ( 70)      financial     accounts      using    over    five     (5)    domestic·

 financial institutions, in the 11ames of themselves and businesses

 under their control. TEYF and others have received at least 294

 wires    for       an    approximate      total      of. $39,500,000         into    fou:i:::-     (4)

 account~,       BOA 3905, BOA 6014,· BOA 3844, BOA 9.409, held in TEYF's

 name and the names of             co~conspirators       at Bank of America, N.A. The

 source     of      293    of    the   wires   for    approximately       $39,415,000              was

 foreign corporations· and             ban~    accounts in countries commonly known

 to be used for money laundering.

      32.        TEYF      and    others   transferred        the     criminally        derived

 proceeds of specified unlawful activity from BOA·3905, BOA 6014;

 BOA 3844 ,. and BOA 9409 to several other accounts under the control

 of TEYF and others including BOA 1991,                       BOA 9748,       BOA 3285,            BOA

 1736, BOA 1314, BOA 4884, FCB 3951, BBT 1502, FCB 3812, FCB 0897,.

and   PNC. 4 726.         From . the    aforementioned .accounts,              the    crirriinai

proceeds       of      TEYF' s    specified. unlawful         activities      were      further

.transferred into additional firrancial accounts and used to make

purchases in support of the lifestyles of TEYF,                         T.     Teyf Cotter,

Timo~eev,      A. Timofeeva and others, including the purchase of luxury


         Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 18 of 54
                                                                                                   17~
automobiles and real property. More specifically, TEYF, T. Teyf,

and others made the following expenditures:

           a.       On or about October 25, 2013, ·TEYF purchased a black

     2014 Mercedes Benz 8550V, with VIN # WDDUG8CB9EA008419, from

    Mercedes Benz of Cary (a ·Leith Automotive Group Dealer), 2400

    Autopark Boulevard, Cary, North Carolina. The purchase price

    of     the    2014   Mercedes    S550V was              $114, 364. 25.   On or about

    ·October 25, 2013, TEYF purchased an official check using funds

    from BOA 6014 in the amount of $112,364.25. Also on or about

    October 25, 2013, a debit in the amount of $2,000.00 was made

    from BOA 3285 payable to "Leith Inc."

           b.       On or about February 3, 2014, T. Teyf purchased ·a

    black 2014 Mercedes Benz 8550, with VIN # #WDDUG8CB9EA009828,

    from Leith Mercedes Benz               (a    Leith Automotive Group _.Dealer),

    5607 Capital Boulevard, Raleigh, NC 27616 No.rth Carolina. The

    purchas~ price of the 2014 Mercedes 8550 was $116,106.95. On

    or. about February 3, 2014, T. Teyf purchased an official check

    using funds from BOA 6014 in ·the amount of, $114, 106. 95. Also

    on or about          February 3,       2014,        a    debit   in    the   amount    of

    $2, 000. 00 was made from BOA 3285 payable to "Leith Inc·."

         c.        On or about June 4, 2018, T. Teyf purchased a white,

    four        ·door,    2018"     Mercedes            Benz     · 8560,         with     VIN

    # WDDUG8DB8JA368001,          from          Leith       Mercedes      Benz    (a    Leith

   Automotive        Group   Dealer)   1   ·   5607     Capital      Blvd,   Raleigh,     NC


     Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 19 of 54
                                                                                          18ffl\9
       27616. The purchase price of the white 2018 Mercedes 8560 was

       approximately $120,000. On or about June 4,                         2018~       an official

       check was obtained from Bank of America from funds withdrawn

       from BOA 6014.              This' official       check was          in    the    amount     of

       $118,000.00.

             d.        On or about February 27,                   2018,    TEYF purchased a

       black,        2018     Mercedes         Benz         863    AMG      4MA,        with      VIN

       # WDDUG8JBOJA394l58,             from     Leith         Mercedes         Benz     (a     Leith

       Automotive          Group    Dealer),    ·5607        Capital      Blvd,    Raleigh;       NC

       27616. The purchase price of the black 2018                          Merced~s          863 AMG

       4MA was aprroximately $163,000. On or a_bout February 27, 2018,

      official check number 490826 was made payable to Leith, Inc.

      and obtained from PNC Bank, N.A.                        from funds withdrawn from

      PNC 4726. This official check was in the amount of $"163, 000.

                                         Accounts

      33.    On or about June 3,            2011,           Cotter was removed as owner

and authorized signer" from checking account BOA 3905 at Bank of

America, N.A. As of that date the only remaining individual with

·signature authority over BOA ·3905 was TEYF.· On or abqut February

13,   2017   three beneficiaries of the account were added to                                    the

account as, payable upon· death ( ~'POD 11 )            •    The monthly statement dated

January 5,        2 011,   was addressed to Cotter and TEYF at 1526 Town

Home Drive, Raleigh, North Caro.lina 27502. The monthly statement




       Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 20 of 54
                                                                                                  19~
dated January 5,              2 018;    was    addressed to TEYF at            510    Glenwood

Avenue, Apartment 503, Raleigh, North Carolina 27603.

      34.    On     or       about September 18,        2012,         TEYF ·opened demand

deposit account BOA 9409,                 (a/k/a LT Revocable Trust)              at Bank of
                         I
Americ:a, .N .A.     TEYF and T.              Teyf were listed as sole individual

owners and were the only authorized signers on the account. The

monthly statement dated October 29,                    2012,      was· addressed to LT

Revocable Trust,             TEYF~     and T.    Teyf at 235 Franconia Way, Apex,

North Carolina 27502. The monthly statement dated January 29, 2018,

was addressed to LT Revocable Trust,                    TEYF,         and T.    Teyf at· 510

Glenwood Avenue, Apartment 503, Raleigh, North Carolina 27603.

     35.     On or about September 18, 2012, T. Teyf opened demand

deposit account BOA 3844,                 (a/k/a TT Revocable Trust)· at Bank 9f

America,    N .A.   TEYF and T.           Teyf were listed as sole individual

·owners and were the only authorized signers on the . account.· The

monthly statement dated September 13,                   2 012,    was addressed to TT

Revocable Trust and T. · Teyf ·at 235 Franconia Way,                            Apex,   North

Carolina 27502. The monthly statement dated January 16, 2018, was

addressed to TT Revocable Trust, T. Teyf, and TEYF at 510 Glenwood

Avenue, Apartment 503, Raleigh, North Carolina 27603.

     36.    On or about              February 11,     2015,      T.    Teyf    added three

beneficiari~s,      as POD, to BOA 6014 at Bank of America; N.A. As of

that date, T. Teyf was the only known owner and authorized signer

on the account. The monthly statement dated May 7,                             2012   for the


      Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 21 of 54
                                                                                         .20~
 account, was addressed to T. Teyf at 235 Franconia Way,\Apex, North

 Carolina 27502. The monthly statement dated January 5,                         2018 for

 the account,           was addressed to T.       Teyf at 6510 New Market Way,

Raleigh, North Carolina 27615.

            37.     On or about June 23, 2015, Teyf was removed as owner and

authorized signer from demand deposit account BOA 3285. As of that

date the only remaining individual with signature authority over

BOA 3285 was.T. TEYF. The monthly statement dated January 24, 2011

fpr the account, was addressed to T. Teyf and TEYF at 235 Franconia

Way,        Apex,     North   Carolina   27502.   The . monthly       statement        dated

January 24, 2018 for the account, was addressed to                     T.   Teyf at 6510

New Market Way, Raleigh, North Carolina 27615.

            38 .    On or about June 2 3, 2 O·l 5; T. Teyf was removed as owner
                                                        '                         .
and authorized signer·from savings account BOA 1991. As of that

date the only remaining individual with signature authority over

BOA 1991 was TEYF. The monthly statement dated June 2.8, 2011 for

the account, was addressed to .TEYF and T. Teyf at 235 Franconi~

Way,        Apex,     North   Carolina   27502.   The       monthly   statement        dated
                                             I

January 29·,          2018 for the· account,      was addressed to TEYF at 510 ·

Glenwood Avenue, Apartment 503, Raleigh,                    No~th   Carolina 27603.,
        \
        39.        On or about November 20,        2015,      Cotter and L.           Cotter

signed· a business signature card for demand deposi:t account BOA

2231,       a/k/a Delta Plus, LLC, at Bank of America, N.A. Cotter and

L. Cotter were 1-ist.ed as 'Members of the LLC and the only                  aut.hori~ed



             Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 22 of 54
                                                                                         21    r&
 signers on the account. Between January 1, 2011 and            De~ember    31,

 2017,     Bank of America,   N.A.   issued monthly statements to Delta

 Plus, LLC at 1526 Town Home Drive, Apex, North Carolina 27502.

         40.   On or about June 22, 2016, T. Teyf opened demand savings

 account BOA 9748 at Bank·of America, N.A. T. Teyf was listed as

 sole owner and was the only authorized signer on the account. Three

 (3)   beneficiaries were included on the account as POD.            Between-

July ·14, 2016 and January 16, 2018, Bank of America, N.A. issued

monthly statements to T. Teyf and beneficiaries at 6510 New Market

Way, Raleigh, NC 27615.

         41.   On or· about September 7, 2012,      T.   Teyf opened demand

deposit account BOA 1736 at Bank of America, N .A. L. TEYF arn;i T.

Teyf were listed as owner and authorized signers on the account.

Between November 1, 2012 and June 1, 2017, Bank of America, N.A.

issued monthly statements to New Market Way, LLC at 6510 New Market

Way, Raleigh, NC 27615.

       42.     On or about November 28,     2014,   Timofeeva and Timofeev

opened demand deposit account BOA 4884 at Bank of America, N .A.

Timofeev and Timofeeva were listed as· owners and authorized signers

.on the account.     Between November 3,     2014 and January 25,        2018,

Bank of America, N.A. issued monthly statements to Timofeeva and

Timofeev at 7623 Sussex Creek Drive, . Apar:tmen.t 210,          Darien,    IL

60561.




         Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 23 of 54
                                                                           _22~
       43.   On or about September 30, 2017, Timofeev and Timofeeva

 opened -demand deposit account BOA 7892 at Bank of America,                N .A.

 Timofeev and Timofeeva were listed as owners and authorized-signers

 on the account. Between October 2, 2017       an~   January 26, 201$, Bank

 of   Am~rica,   N'.A.   issued - monthly · statements   to   Timofeeva      and

 Timofeev at . 7623 · Sussex Creek Drive,     Apartment 210 ~    Darien,. IL

 60561.

       44.   On or about February 12, ._2018, TEYF opened demand deposit

 account FCB 3812 at First Citizens Bank. TEYF and Grigory L. Teyf

 were listed as the owners and authorized signers on the account.

 Between March 9, 2018 and September 11, 2018, First Citizens Bank

 issued monthly statements       to TEYF and Grigory L.        Teyf    at   510

 Glenwood Ave, Apartment 503, Raleigh, North Carolina 27603.

      45.    On or about February 12, 2018, TEYF opened demand deposit

 account FCB 0897 at First Citizens Bank. TEYF and Grigory L. Teyf

 were listed as the owners and authorized signers on the account.

 Between March 9, 2018 _and September 11, 2018, First Citizens Bank

-·issued monthly . statements    to TEYF and · Grigory L.      Teyf   at    510

Glenwood .Ave, Apartment 503 ,· Raleigh, North Carolina -27603.

      46.    On or about March 20, 2018, T. Teyf opened demand deposit

·account FCB 3951 at First Citizens Bank. T. Teyf was listed as the

sole owner and authorized signer on the account. Between March 20,

2018.and September·li,       2018,   First Citizens Bank issued monthly




       Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 24 of 54         23r?J
 statements        to T.   Teyf   at   6510         New· Market Way,        Raleigh,      North

 Carolina 27615.

      47 .        On or . about March 2 0 , 2O18 , T . Teyf opened demand deposit

 account FCB 0918 at First Citizens Bank. T. Teyf was listed as the

, sole owner and authorized signer on the account·. Between March 20, .

 2018 and September 11,           2018,           First Citizens Bank issued monthly

 statements ·to T.         Teyf at     6510         New Market       Way,   Raleigh,   North

 Carolina 27615.

      48.         Beginning· on or about· February 26, 2013 through August

 25, 2017, at least eleven (11} bank accounts at .two (2)                         financial.

 institutions in the United States were opened in the name of CTK

 Transportation,         Inc.   The ..common            authorized    signers    among     the

 accounts have been TEYF and Timofeev, with T.                         Teyf,    Cotter,    and

 others authorized on some of                     the   accounts     in the name of        CTK

Transportation, Inc. The following accounts were opened at Bank of

America, N.A. in the name of CTK Transportation, Inc.:

             a.       BOA 1563 was opened on or about August 30,                          2016

      with authorized signers listed as Timofeev and T. Teyf;

             b.       BOA 1314 was opened on or about March 25, 2016 with

      authorized signers listed as L. TEYF and Timofeev;

             c.       BOA 1292 was opened on or about· March 25, 2016 with

     authorized signers listed as L. TEYF and Timofeev; and

             d.       BOA 3691 was opened on or about March 25, 2016 with

     authorized signers listed as L. TEYF and Timbfeev .
                                          .   ,
                                          I


       Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 25 of 54
        49.         Additional accounts have been opened in the names of

TEYF,     T.    Teyf,     Cotter,      Timofeev, · Timo:\=eeva,      and others at PNC,

N.A., including PNC 4726, PNC 4742, BB&T, including Accounts BB&T'

4304 and BB&T.1502, and others at Wells Fargo and JP Morgan Chase.

                                     AFFIANT       BAC~GROUND


        50.         I, Eric   J~   Phillips, am a Special Agent of the Internal

Revenue Service Criminal· Investigation Division -("IRS") . As. such,

I am a federal law enforcement officer within the meaning of Rule

41 of the Federal Rules of Criminal Procedure, and I am authorized

to. apply for           and    serve    search and          seizure ,warrants    and · make

arrests. I have been employed as an IRS Special Agent since January

of 2010.

               a.       As an IRS Special Agent,              I received approximately

     25        weeks     of    training       in    the     investigation   of    criminal

     violations of the Internal Revenue Code, currency transaction

     offenses           in violation          of   the     Bank   Secrecy Act,    and    the

     iaundering of monetary instruments in violation.of Title 18,

    United States Code, Sections 1956 and 1957. This training has

    specifically              covered    the       means    and   techniques,    :by   which

    individuals engaged in criminal activities derive, launder,

    .conceal and spend their illegal profits,                         and their use of

    assets to facilitate their unlawful activity. My training has

    also included means                 ~nd    techniques used by individuals to

    evade reporting and paying income. tax,                        including the use of


        Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 26 of 54
            nominees                and        misclassif icatiori       of     personal         expenses    as

            business expenses.

                      b.            I    have been a Certified Public Accountant. since

            January 2006 and became a Certified Fraud Examiner in November

            2008.

                      c.            I        have     a     Bachelor     of     Science      in     Business

            Administration with a concentration in Accounting from the

            University at Buffalo in Buffalo 1 New York and a Master of
                  I
            Science in Accounting and Information Technology from the

            University                   of     Maryland       University       College      in     Adelphi,

            Maryland.

                      d.            I    have        been   the     affiant ·in over        40    authorized

            federal            search · and               seizure    warrants     in    several      Federal

            judicial districts.

            51.        I   1   Robert A. Richards, Jr., am a duly appointed Special

Agent (SA) of the Federal Bureau of Investigation (FBI) and have

been employed as                             such since October 12,             1999.   I   am currently

assigned to the FBI's Charlotte Pivision, Raleigh Resident Agency,

Raleigh, North Carolina (NC), to-investigate violations of federal

law. I am assigned to the FBI' s Raleigh-Durham Safe Streets Ta.sk

Force         (RDSSTF)                  to    invE;!stigate       violations     involving         organized·

crime   I    money laUIJ.dering                  I   illegal narcotics,· criminal street gangs               I




criminal enterprises, violent crimes, and firearm violations.

                      a.        I       have     received training            in basic      and advanced


             Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 27 of 54
                                                                                                            26
         investigative.     methods     concerning          organized        crime,    money

         laundering, gang identification, violent crime, and narcotic

         investigations,      including       the    u·se    'of   confidential        human

     ·sources and Title III intercepts. Since February 2000 to the

     present,      I have conducted investigations that have resulted·

     in the arrest and conviction of numerous individuals involved

     with      illegal· narcotics           trafficking,       firearms       violations,

     violent crimes,          and criminal street gangs.                As a    result of

     these arrests and convictions,                  I    have participated in the

     seizure      of   narcotics,      money,       United     States    currency,      and

     physical assets.         I have myself conducted, as well. as assisted

     other law enforcement officers with phyi:3ical surveillance,

     search warrants,             seizure    warrant,s      and arrests        of   persons

     involved in organized crime,                violent       crimes,       illegal   drug

     activity,. criminal· street gangs, and firearm. viol.ations.

             b.      As a federal agent, I am authorized to investigate

     violations        of   laws· of    the    United       States     and    to · executE?

     warrants issued under the authority of the United States.

     52.     Based     on   our    training    and       experience,     we    know    that

individuals involved in tax· fraud activities and otper financial

crimes    often willfully and knowingly misclassify,                     mislabel,       or

omit financial transactions and accounts from required reporting.

We know that in order for criminals to conceal and hide sources of




         Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 28 of 54
 taxable income; the books and ;i::-ecords of the business are sometime.s

 falsified.

        53.    We understand that          individuals      involved in financial

 crimes often deposit all or           por~ions     of criminal proceeds into

personal or business bank accounts, or bank accounts in the names

of accomplices ·(or nominees), and oftentimes use several· accounts

in various financial institutions, inside and outside the United

States-~      thereby concealing the nature,             source,   and owpership of

the proceeds making the proceeds tnore difficult to identify.                    We

also know that monetary instruments,                such as money orders and

cashier's checks, are utilized by individuals engaged in criminal

financial schemes.

        54.    Also,    we know that    individuals        involved in financial

crimes and other illegal activities often place income and assets

in the name of nominees in hopes of shifting their responsibility
                                                    ,.

for the pa)rment of tax and concealing their ownership to protect

the assets from seizure.            However,    such individuals oft~n still'

maintain the titles· and deeds to said assets,                     rather than the

nominee· owner.

        55.     We     also   understand     that   individuals· involved        in

financial crimes and other illegal activities often seek to conceal

or disguise      the nature, location, source, ownership, or control of
property through a number of means,             including wire transfers of

funds    using       financial   service . companies, ·such        as   traditional


         Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 29 of 54
                                                                                 28~
 banks,      money· transfer       companies    (e.g.,    Western   Union    Company,

 MoneyGram International In~.), and virtual currency exchanges, as .

. well as trade-based money laundering that often involve the trading

 of commodity and products.

     · 56.      We also understand that the true nature,                  source,    and

ownership of· assets may be determined by analyzing business and

piersonal financial          records   created and maintained by legal               and

illegal business entiiies.

      57.      We know that individuals involved in criminal endeavors

conduct financial transactions in a manner- to avoid law enforcement

detection.         Based      upon     our     training    and    experience,        and

consultation with other             law enforcement,       we    know that ·persons

involved in tax and other financial                   crimes oftentimes exchange

Currency      for °VariOUS     types    Of, monetary      instruments I     including

postal money orders and bank cashiers' checks, and thereby attempt

to disguise and conceal their true business·and personal affairs.

     58.      Based     on   our   training    arid   experience,    we    know     that

individuals will deposit all or portions of corporate proceeds

into personal bank accounts,             or bank accounts         in the names       of

accomplices      (or,   nominees),     thereby we al·so kno_w that monetary

instruments,     such.as money orders and cashier's checks, utilized·

by individuals engaged in schemes to evade taxes, are often secured

in safe-deposit and lock boxes.




      Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 30 of 54
                                                                                     29
                                                                                       ~
      59.     SA Phillips· is experienced in analyzing              ~usiness   and

personal financial        records created and maintained by· legal and

illegal business entities. Such analysis determines the validity

of the books and records and provides leads· to unreported income

and non-deductible expenditures;

     60.     In the course of this investigation,            SA Eric Phillips

has reviewed and analyzed: records from the IRS tax return database

known as the Integrated Data· Retrieval System              ( "IDRS") . We ·have

:both reviewed records from numerous· federal,             stat~,    local, _and

foreign     government    agencies,     including    the   financial     records

obtained by grand jury subpoenas,             such as bank tecords,       public

records, and witness statements.             We have also conducted witness

interviews. The following information is based upon those sources

as well as discussions with other investigators.

     61.    The   facts    in   this   affidavit    come   from    our personal

observations,      our    training     and   experience,     and    inf orniation

obtained from other law enforcement officers and witnesses. This

affidavit    is   intended to show merely that         there is      sufficient

probable cause for the requested warrant. Because this affidavit

is being submitted for the limited purpose of establishing probable

cause to support the issuance ·of a seizure warrant,                it does not

include all of the facts that have been learned during the course

of this investigation.




      Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 31 of 54
                         FACTS ESTABLISHING PROBABLE CAUSE

Scheme to Extort Bribes/Kickbacks

        62.       A reliable, confidential          source~     known to investigators

( "CS-1") , having had a professional relationship with TEYF ~ dating

back to when he/she and TEYF were both residents of Russia,                                has

stated the following:

                  a.    In addition to providing security to TEYF while in

    Russia, CS-1 also acted as a go-,.between for TEYF and business

    associates.

                  b.    Anatoliy     Serdyukov       ( "Serdyukov")      served      as    the

    Rlisi:?ian Minister of. Defense from approximately February 2007

    through            November,     2012.     During    this    period,    the   company

    V9entorg became the primary contractor and private supplier
              .            .



    .to the Russian military. TEYF, Deputy Director of Voentorg,

    awarded contracts to subcontractors that actually fulfill the

    government ·contracts.

                  c.    CS-1 has overheard conversations between TEYF and

    subcontractors wherein it was discussed ·tl:iat a "kickback" as

    a     "percentage"          of    the     contract    would     be     paid   by       the

    subcontractor to TEYF. There was not a single                        per~entage       that

    was           consistent    across       all   subcontractors;        instead,        TEYF

    demanded a specific. "kickback" f9r each industry. The example .

    given by CS-1              was   that     subcontractors      providing uniforms

    would be required to kickback one amount while a different


        Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 32 of 54
                                                                                           31r1®
 amount would be demanded from those providirtg food services.

Accord1ng to CS-1, TEYF determined the percentage amount so

 that the contracted services could. be provided without an

 "obvious decrease 11 in quality or quantity.

      d.     CS-1 was also present for multiple conversations

between TEYF and· Andrei         Shakin    ( "$hokin 11 )   ~   the    individual

TEYF hired to manage TEYF s       1
                                      companies.      The focus         of these

co.nversations was TEYF providing· instruction to Shakin about

how _to transfer the. proceeds of the kickbacks. TEYF also hired

Yelena Zelenova (a/k/a Elena- "Zelenova 11 ) , an accountant that

maintained    records     of     TEYF s
                                      1
                                           companies,           including     the

kickbacks he extorted from.subcontractors.

     e.    While    the        bribe/kickback        scheme           was   being

perpetrated, TEYF instructed CS-1 to meet couriers at various

locations around Russia and pickup large sums of cash.                        The

only information TEYF provided to CS-1 was a telephone.number

and location to make the pickup.           The locations were random

and included airports,         highways,   and various ot~er places.

CS-1 opened the packages to ·ensure it was money butf never

count'ed it due to the volume. After the pickup,                      TE.YF.would

call CS-1 and tell him which accounta:p.t to take the cash; CS-

1 took the cash to whichever accountant he was instructed.

The accountants were coord,inated by Zelenova but didn / t work

directly for her.


 Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 33 of 54
                                                                              32~
          f.     Most of the kickbacks were paid by TEYF to Defense

. Minister       Serdyukov,      with . TEYF . retaining         the    next       largest

 share,        and the ·remaining amount           to   be   paid · to       other        co-

 conspira tors. CS-1 made three (3) deliveries of large amounts

of     cash to Defense Minister Serdyukov through Serdyukov' s

s.on:--in-law "Puzikov". The money CS-1 delivered to Puzikov wa.s

always bundled and placed in large bags. CS-1 always had two

 (2)     security cars_ escort him/her thFough Russia to Puzikov.

CS-1 estimated the cash delivered to Puzikov to b~ in the

amounts        of -$70    Million    (USD),     $30 Million        (USD),         a'nd   $50

Million (USD). for a total of $150 Million (USD) .

         g.      Sometime in or about 2013,             TEYF's and Serdyukov's

scheme .became public. and an investigation was initiated by

Chief          Prosecutor       Fredinsky       ( "Fredinsky" ) ,           At     TEYF's

direction,        $400,000 was delivered to Peredriy                    ("Peredri~"),


an     associate          of   Fredinsky's,        in    order         to        end·    the

investigation. As a result of the bribe the investigation was

ended and TEYF            instructed CS-1        to   approach         Peredriy,         anc;l

demand him to return .the $400, ODO.             In   the conversation ·wherein

cs-1 ·   demanded        the   return   o.f   the . $400 I 000    from       Peredriy I

Peredriy refused to return the money. CS-1 recorded the second

conversation between CS-1 and Peredriy and has . provided a

copy_ to investigators.

         h.     CS-1 would take money for TEYF or sometimes pr?vide


 Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 34 of 54
                                                                                          33~
 escorts for others taking money on behalf of TEYF to Alf a

Bank in Russia.             TEYF     is     "computer       illiterate 11     and would

 regularly have         CS-1       handle        TEYF' s    emails.    CS-1    has    seen

documents showing TEYF had at least some of the bribe proceeds

transferred to banks in Cyprus. TEYF has stayed in Cyprus for

extended periods, up to six months on occasion.

       i.      .CS-1   knows       TEYF     to be       a   cunning man and would

oftentimes use a cellular phone for only one (1) day.

       j.      TEYF has. occasionally hired CS-1 to help out at CTK

Transportation, Inc. Whenever TEYF pays CS-1.for ;his/her work

he calls it "fin-ancial assistance 11 and always pays him/her by

MoneyGram ·from         a     bank     in       Russia.     TEYF   still      owes   CS-1

approximately $12,000.

      k.       TEYF asked CS-1 to help him                     ~olve   some issues at

CTK. When CS-1 asked Timofeev to review the financial records,

Timofeev refused him/her access. Timofeev and Timofeeva are

the only individuals allowed access to the laptop with the

CTK Transporti=i,tion, Inc. financial records.

      1.    CTK Transpor_tation, Inc. was los_ing ·so much money

that TEYF hired CS-1 as security to determine where the.money

was   going.     CS-l's       conclusion           is   that    TEYF    operates      CTK

Transportation despite losing money because it only exists

for TEYF to use to launder money.

      m.    TEYF       also     owns        a    financial       interest      in    some


 Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 35 of 54                        34(@
          trucking companies in the Salt Lake City, Utah area. TEYF is

          not involved in the management. of those companies. TEYF has

          received trucks from the Utah based trucking companies in the

          past.·

          63.      On or about April           9   I    2 0 09 r    Cotter filed Articles of

 Incorporation ·in            the    nam·e    of       Delta· Plus,           LLC   with    the North

Carolina Secretary of State's Office. The original address on file

with the State of North Carolina was 1526 Town Home Drive, Apex,

Wake County, North Caroiina 27502.

          64.     On or about April 24, 2009, the Operating Agreement of

Delta Plus,            LLC made by and between FG Delta. Plus,                             Cotter,   L.

Cotter and Deita Plus, .LLC, was signed by Cotter, L. Cotter·, and

TEYF,      on behalf of Delta Plu~,                    LLC and by TEYF o~ behalf of FG

Delta Plus. The Corporate Structure of FG Delta Plus~ provided as

an attachment to the Delta Plus, LtC Operating Agreement, included

E. U.     Zelenova as . Vice-President of Finance and Vice President-

Operations as E.F. Tsodikov.

         65 .     On   or   abou.t     December           2 8,     2O1 O,      T.   Teyf     provided

statements to officials of the United States government via Form

I-485,          Application    to    Register           Permanent         Residence        or   Adjust

Stq.tus.        According to        Form     I-4 85,       T.      Teyf     claimed her. current

occupation was homemaker.

        · 66.     On   or   about      December            28,       2010 t     Cotter      provided

statements to officials of the United .States government via Form


          Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 36 of 54                              35~'
  I-140, Immigrant Petition for Alien Worker, as the                 repres~ntative


  of Delta Plus, LLC, on          b~half   of TEYF. The following is a summary

  of information provided with Form I-485:

              a.          TEYF was seeking status as an Aiien Worker in the

       United States to permanently assume .the position of President

       at Delta Plus, LLC with an annual income of $1iO,OOO.

             b.           Prior to serving as President. of Delta P.llis, LLC,

       TEYF. served as the President of FG.Delta Plus since 2005. FG

       Delta Plus was 80% owner of Delta Plus, LLC.

             c.           Beginning in April 2009, despite being organized to .·

       operate an urgent care facility in the Raleigh, North Carolina

       area, D~lta Plus, LLC, purportedly began operations rel~ted

       to the worldwide distribution of the products produced by FG

      Delta Plus.

       67.        The Business Plan for Delta Plus,           LLC,   provided with

· Form I-140 for the years 2010, 2011, and 2012 stated the foilowing: ·

             a.           As of the date of the Business Plan, FG Delta Plus

      had provided 80% of .$600, 000 that had been invested. in Delta

      Pl us,       LLC,    to date.   The remaining amount of the f inane ing

      came from Cotter and L.              Cotter,   collectively 20% owners of

      Delta Plus, LLC.

             b.           It was not anticipated that additional funds would

      be     required before          commencement of   the   operations   of   the

      urgent care clinic in May 2010.


        Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 37 of 54
                                                                                36~
        68 ~        Supplemental information regarding TEYF' s           Form I-140,

 submitted on TEYF's behalf on or July 27,                     2011,   included the

 following:

                a.       FG.Delta Plus was owned by the following four              (4)

        individuals:

                         i.     Andrey Kobzar of Moscow·, ·Russia;

                         ii.    Renat Bajmeev of Moscow, Russia;

                         iii. Sergey Visokiy of- Moscow, Rusmi.a; and

                         iv..   Andrey Turchenkov. of Astrakhan, Russia.

               b.       TEYF received a portion of his salary from Delta

       Plus,         LLC ·with a portion in the amount of RUB 1,833,000 1

       annually coming from FG Delta Plus.

       69.          In an interview with investigators on April 24,              ~018,

Timofeev stated the following:
                                                                                          \

               a.       Timofeev is in charge of the finances at the CTK

       Trarisportatioh. Timofeev puts the financial transactions on

       paper in a excel spreadsheet· and then prints these ·to a PJ:)F

       file and sends them to TEYF so that he can review them on

       almost a daily basis.

               b.       Timofeeva.   is   in   charge   of   the   bookkeeping      at

      Carolina Transportation and CTK Transportation, Inc.




1 According to x-rates.com, as of July 27, 2011, the exchange rate of RUB to US Dollar
was .036:1. The calculated amount FG Delta Plus provided to TEYF ·a-s a portion of his
annual sa'iary was approximately, $66,000. ·

        Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 38 of 54
                                                                                    37~
              c.     TIMOFEEV stated that he talks with TEYF around 8: 00

          PM - 9:00 PM almost every night to review the expenses and

          capital coming into .CTK Transportation.
                                          I




              d.     Timofeev has had signature ·authority on the CTK

          Transportation bank accounts since beginning. his emp.loyment

          in April· or May 2015. Timofeev' s salary is $1·, 600 per week in

         tax free income for his role.at crK Transportation. Timofeeva

         earris            per     week       for   the   bookkeeping    at     CTK

         Transportation.

             e.     TEYF has had Timofeev register .trucks in his name

         as well as the names of companies Timofeev has organized at
I
         the instruction of TEYF for the purpose of ownership of the

         trucks.
                                                           i
             f.     Cotter is the manager of CTK Transportation and

         currently travels between his residence               in Raleigh,    North

         Carolina and Chicago, Illinois to perform his duties. Cotter

         is paid $1,700 per week in salary from CTK Transportation.

             g.     TEYF started CTK Transportation with $1.8 Million·

         and has only   rec~ived   $200,000 in return. From approximately

         the middle of 2017 through April 2018, Teyf had not made any

         additional investments in CTK Transportation.

             h.     Timofeev is aware of international wires funding

         CTK Transportation.

    Analysis of Bank Records


          Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 39 of 54         38(i)
               70.     Investigators have. obtained: intelligence that confirms

     TEYF has maintained bank. accounts ·at Hellenic Bank ·in Cyprus.

            71.        Between January 18, 2011 and October 2,                         2013,    TEYF and

     T.   TEYF        received     approximately            294   wires        into    four     (4)   bank

     accounts (BOA 3905, BOA 6014, BOA 3844, and BOA 9409) held at Bank

     of America,         N .A.    Of the aforementioned wires,· 293 were received

     from banks outside the United States. All of the aforementioned

     wires were received from bank accounts held in the name of foreign

     .corporations. The           ~ollowing         tables summarize the foreign source,
I.

     foreign bank account and countries where each was located.

                     a. Summary of Foreign Countries (Location of Companies)

                                         BOA 3905          BOA 6014         BOA 3844    BOA 9409

      Belize                         $     139,000

      British Virgin Islands         $13,172,'207      $15,473,307      $2~593,093     $4,036,952

      Hong Kong                      $     891., 700   $ ·2, 077, 600

      Panama                         $     158,000
                                                       -
      Marshall Islands                                 $     374,000    $    179,000
                          -

      Russian Federation                                                $      4,949

     Seychelles                      $     315,200

                              Total •$14,676,107       $17,924,909      $2,777,042     $4,036,952

                     b. Summary of Foreign Companies

                                               BOA 3905        BOA 6014         BOA 3844       BOA 9409

     A.S.FAIRTIME LIMITED                  $     496,900      $3,091,650        $ 536,000             '

     BEKTOP A.B.LTD.                       $     891,800      $1,490,.200       $ 355,700

     BURGOW OVERSEAS LTD.                  $ 6,471,894        $3,520,856




           Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 40 of 54
                                                                                                               ~
                                                                                                          39   \ ~...v.
 EPONLO INVESTMENTS LTD                               $1,048,170

·FOXCORP LIMITED                   $     58,700   !


 GOLSTON HOLDINGS LTD                                 $1,329,270      $ 331,100

 GREATEWOOD UNIVERSAL CORP.                                                           $4,036,952

 MORITAL HOLDINGS LIMITED         '$ 2,814,492

 MULLIGAN OVERSEAS LTD             $   930,321        $   702,860

 NEARS TAR BB LIMITED              $   957,100        $1,326,9.40    $ 338,100

 PREBLE GROUP LTD                                     $1, 905,411    $ 487;693

VERISON TRADING LTD                $   551,000        $1,057,952     $ 544,500

KEYWELL TECHNOLOGY LIMITED         $   452,900        $   126,000

RINGO TRADING LIMITED                                 $1,951,600

SUNG HING LIMITED                 $    438,800
 \

OKTAVA BUSINESS TEAM CORP         $    155,080
                                                                                  .
PRANA INVESTMENTS                 $     .2,920
MANAGEMENT INC.
ALUNG ENTERPRISES LIMITED                             $   374,000    $ 179,000

TEYF LEONID MR.                                                      $'   4,949

OVERSEAS PRODUCTION LrD.          $    315,200

Redan Export, LTD                 $    139,000.

Total                             $14,676,107     $17,924,909       $2,777,042        $4,036,952

             .c.    Summary of Foreign Country (Financial Institution)

                                 BOA 3905     . BOA 6014         BOA 3844        BOA 9409

united 'States of America                    $        149,iOl


Cyprus                      $13,784,407      $15,698,207        $2,777,042. $4,007,452


Hong ·Kong                  .$     891,700   $ 2,077,601


Russian Federation                                                           $        29,500




         Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 41 of 54                          ·~
                                                                                               40 rV'CJ
                                Total        $14,676,107            $17,924,909       $2,777,042         $4,036,952


                 d.        ~ummary           of Foreign Financial·Institutfons

                                                    BOA 3905               BOA 6014           BOA 3844      BOA 9409·

  JPMORGAN CHASE BANK, NA                                             $      149,100


  EUROBANK EFG CYPRUS LTD                      $ 3,111,492


  HELLENIC    BANK               PUBLIC        $10,299,015            $15,324,207         $2,598,042       $4,007,452
  COMPANY LTD


  MARFIN POPULAR BANK PCL                      $      373,900         $      374,001      $    179,000


  DBS     BANK        (HONG       KONG)        $      438,800
  LIMIT.ED                              ..



  STANDARD CHARTERED BANK                      $      45·2,900        $ 2,077,601


 GLOB EX   COMMERCIAL              BANK                                                                    $29,500
                                                               •.
 JOINT STOCK


                                  Total        $14,676,107            $17,924,909         $2,777,042       $4,036,952
                                                                      "


       72.       Each of the wires received by TEYF, T. Teyf, and Cotter

included instructions                        from      the          originator of             the wire        to the

beneficiary           of   the      wire.            The       following             is   a. summary         of      the

instructions by description for each account:

                                                   BOA 3.905              BOA 6014        ·BOA 3844        BOA 9409

 Payment for Buying Business                  $9,286,386
                           ..
 per   Agreement 2    .




2 According to the Business Plan.for Delta Plus, LLC, F<;f Delta Plus was to provide 80%
of the $600,000 ($480,000) to be.in Delta Plus, LLC, to date; and the remaining amotint
of the initial investment was to come from Cotter and L. Cotter.



        Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 42 of 54
  ?ayment for Goods/Services                $5,389,721                     $2,772,093

  per Invoice'l,4

  Payment/Return          on        Loan                   $17,924,909

  Agreement
                                                                                                     '
  Transfer of Own Funds        5
                                                                           $       4,949       $4,036,952

                                   Total    $14,676,107    $17,924,909     $2~777,042          $4,036,952




        73.     Based on the training ·and experience of Special Agent

 Phillip~,          the        use         of   shell       companies          incorporated               in

 "jurisdictions of primary concern" such                       ~i    such as Belize, British

. Virgin     Islands,      Hong        Kong,     and      Panama,    and       "jurisdictions             of

 concern" 6 Marshall Islands, and Seychelles; the use of intermediary

banks in places like Cyprus arid· Hong Kong; and· the use of·bogus

wiring        instructions,            when     considered ·in           their     entirety,             are

consistent with international money laundering.
                                                                                           )
       74.      Since January 19,               2011,      TEYF,    T.   1;'eyf,   Timofeev,         and

others have made iri excess of 575 transfers between the accounts

which were used to receive the international wires (BOA 3905, BOA

6014, BOA 3844, and BOA 9409) and other accounts held at Bank of

America, N.A., PNC Bank, N.A., BB&T, and First Citizens Bank, among


3 During the years the foreign wires were received, 2011 - 2013, TEYF and T. Teyf
reported approximately $211,557 of taxable income, none of which appeared .to be from
foreign sources.
4 During 2011 - 2013, CTK Transportation,         Inc. reported tot~l gross receipts of
$432,548.
5 Neither TEYF nor T. Teyf reported ownership, control, or authority of any foreign·
financial accounts on Forms 1040, Schedule B, during the years 2011 - 2013.
6 "Jurisdictions of Primary Concern" 'and "Jurisdictions of Concern" in reference to·
"major money.laundering countries", -according to the U.S. Department of State website

        Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 43 of 54
other institutions, under the control of TEYF, T. Teyf, Timofeev,

and   others.       The      table   below       shows        the   aggregate   deposits     of

criminal proceeds of TEYF's specified unlawful activities:

                         Account             Amount

                  BOA 3905              $        14,676,108
                  BOA 6014              $        17,924,907
                  BOA3844               $         2,777,022.
                  BOA9409               $         4,036,952
                  BOA 1991              $        14,939,556
                  BOA 9748              $         9,000,000
                  BOA 3285              $         5,962,121
                  BOA 1736              $         1,300,000
                  BOA 1314              $            30,000
                  BOA 1292              $            56,000
                  BOA 3691              $            60,000
                  BOA 1563              $            40,000
                  BOA 7892              $            25,000
                  BOA 4884              $           267,500
                  FCB 3951              $         2,450,000
                  BBT 15.02             $         5,035,000
                  FCB 3812              $         5,035,007
                  FCB 0897              $         5,000,000
                  PNC 4726              $         5,035,000
            '·    PNC4742               $         5,035,000


      75.        TEYF, T. Teyf, Cotter, Timofeev, and Timofeeva executed

the   following' transactions               of    funds        traeeable   to   the   criminal

proceeds of TEYF's specified unlawful activity, each in excess of

$10,000:

 Account#         Type       Date                    Description                          Amount
 BOA 6014        DEBIT    05/29/2014 Transfer to BOA 1991                             $    9,000,000
 BOA 9409        DEBIT    09/02/2014 Transfer to BOA Checking 0990                    $       50,000
 BOA 9409        DEBIT    09/25/2014 Wire to PNC Checking 5564                        $       30,000
 BOA 9409        DEBIT    11/04/2014 Wire to PNC 5564                                 $       19,000
 BOA 3844        DEBIT    01/20/2015 Transfer to BOA 6014                             $      200,000


                                                                                              43

      Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 44 of 54
   BOA 1991     DEBIT     01/26/2015
                                 BOA6014                                        $       2,000,000
   BOA6014      DEBIT     02/12/2015
                                 Wire to BOA 1736                               $         450,000
   BOA9409      DEBIT     02/19/2015
                                 Wire to Wells Fargo Checking 1952              $         132,000
   BOA6014      DEBIT            Transfer BOA 1736
                          11/06/2015                                            $         700,000
   BOA6014      DEBIT     02/03/2016
                                 Transfer to BOA 1736                          $          100,000
   BOA6014      DEBIT            Transfer to BOA 3844
                          06/14/2016                                           $          300,000
   BOA6014      DEBIT            Transfer to BOA 9748
                          06/22/2016                                         . $        9,000,000
   BOA6014      DEBIT            Transfer to BOA 1563
                          08/30/2016                                           $           40,000
   BOA3285      DEBIT            Payment of Real Estate Taxes 6510 New
                          10/12/2016                                           $           50,662
                                 Market Way, LLC
   BOA 1736     CHECK 11/29/2016 CHECK #1074 Payable to John Cotter            $          50,000
                                 "INVEST RETURN"
  BOA 1736      CHECK 11/29/2016 Check #1075 Payable to John Cotter "PROFIT"   $          21,857
  BOA 1736      DEBIT 08/11/2017 Transfer to BOA 4884                          $         260,000 .
  BOA6014       DEBIT 11/02/2017 Transfer to BOA 7892                          $          25,000
  BOA 1991      DEBIT 02/14/2018 Wire  to FCB 3812                             $       5,035~007
  BOA 1991      DEBIT 02/14/2018 Wire to BB&T 1502                             $       5,035,000
  BOA 1991      DEBIT 02/14/2018 Wire to PNC 4726                              $       5,035,000
  BOA9748       DEBIT 04/02/2018 Wire to FCB 3951                              $          50,000
  BOA9748       DEBIT 04/04/2018 Wire to FCB 3951                              $       1,000,000
  BOA3905       DEBIT 04/23/2018 Official Check                                $       1,087,804
  BOA3905       DEBIT 05/10/2018 Transfer to BOA 1314                          $          30,000



 Analysis of Other Financial Records

       76.     Despite admitting to an annual salary of approximately

 $83,200      (Timofeev)     and $57,200       (Timofeeva), neither Timofeev nor

 Timofeeva have filed an Individual Income Tax Return for income

 earned ·in the U.S. for the years 2015, 2016, or 2017.

       77.     For the calendar years 2011 through 2014,                    TEYF and T.

Teyf    filed     annual      U.S.     Individual     Income     Tax   Returns      (Forms

. 1040/1040A) with the.Married Filing Joint stattis 7 • The following

is a summary ~f the information from TEYF's and T. Teyf's Forms


1 Pursuant to 26 C.F.R.    §1.1-l(b) (Citizens or· Residents Df_ the United States Liable to
Tax), all· citizens of     the United States, wherever resident, and all resident alien
indivi~uais are liable    to the income taxes imposed by the Internal Revenue. Code whether
the income is received    from sources within or without the United States.



                                                                                         44~
        Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 45 of 54
 1040/1040A:

             a.          Summary of Income, Deductions, Credits, and Tax

                                2011            2012              2013         2014

  Wages                    $41,667         $48,623            $25,200     $     9,016

  Interest                 $11,488         $50,483            $34,096     $    30,838

  Gains/Losses                                                            ($   3 t 13 8)

  Schedule E                                                              ($160,285)

  Total Income             $53,155         $9~·,   106        $59,296     ($123,569)

  Taxable Income           $23,055         $68,206            $27,596     ($213,657)

  Due/(Refund)             ($4,892)        $       252        ($1, 608)   ($      982)
                    '.




           · b.      Summary of Affirmative Answers on Schedule B Pa.rt
                                       '
        III (Foreign Accounts and               Tr~sts)   8
                                                              :


                                2011           .2012              2013                2014

 7a 9                      No              No             No              No Answer Provided

 8 10                      No              No             No              No Answer Provided

 Gains/Losses




 a On Schedule B, Part III of Forms 1040/1040A, U.S. taxpayers are required to
 affirmatively answer whether or not they "had a financial interest in or signature
 authority over a financial account located in a foreign country." The answers to
 questions in Form 1040/1040A, Schedule B, Part III are made "under penalties of
perjury," with the declaration that the taxpayer has "examined this return and
·accompanying schedules and statements, and to the best of my knowledge and belief,
they are true ..." ·
9 At any time during the year, did you have a financial interest in or signature
authority over a financial account (such as a bank account, securities account, or
brokerage account) located in a foreign oountry? See instructions
10 During the tax year, did you receive a distribution from, or were you the granter

of, or transferor to, a foreign trust?

        Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 46 of 54
          78.    For the calendar years 2012 through 2016,                           Forms 11208

  (U.S.    Income Tax Return for. an S Corporation)                        were filed in the

  name of CTK Transportation Inc. The following is a summary of the

  information from the CTK Transportation Inc. Forms 11208:

                       2012          2013                2014            2015               2016

Gross Receipts         $.    0    $432 ,·548        $794,415         $4,817,666
                                                                      ..
                                                                                        $3,149,945

Cost of Goods

     Sold              $     0   $          o.      $.          0    ($899,176)         ($669·, 779)
                                                                                                       '

·Net Receipts          $     0   $4321°548          $794,415         $3,918,490       . $2,480,163
                                                            I


 Less: Total

 Deductions            $     0   ($411,464)        ($822.,352)      ($4, 091, 530)     ($2,713,590)

  Ordinary

Income/ (Loss)        $     0    $ 21,084          ($ 27 I 937.)    ($   173,040)      ($   233,427)



                                 SUMMARY OF PROBABLE CAUSE

       79.      For purposes of this seizure-                   w~rrant,   we have probable

 cause to believe the· aforementioned assets are subj ec.t to seizure

 pursuant to 18· U.S.C.              §§     981,    982,    and forfeiture .as property

 involved in money laundering transactions pursuant to 195G(a) (1),

 1956(a) (2), 1957, and 1956(h) based on the .following:

                a.         Prior to becoming a resident of.the United States,

      TEYF conspired with senior Russian government officials to

      extort         bribe/k~ckbacks         from subcontractors of large Russian

      military contracts.              TEYF employed others to facilitate the

          Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 47 of 54
                                                                                              46(®
 transfer of his portion of the proceeds from the criminal

 scheme       to    financial        institutions         in       foreign     countries,

 largely consisting of the high-risk juris.dictions of Cyprus

arid Hong Kong.

        b.      After arriving in the United States TEYF received

294 wires from foreign sources worth over $39·, 500, 000, into

bank accounts in the name of TEYF, Cotter, . and T. T_eyf, who

stated to U.S. Officials that ·she was a homemaker .. TEYF and·

co-conspirators            attempted        to     conceai     the .source        of    the

foreign · wire          by    using        shell    corporations           organized     in

countries          known     to    harbor        money· laundering           operations.

Additionally,·          the        wires      received         by     TEYF      included

descriptions         such      as · "Payment        for   Buying      Business,"· for
                                                                                  (
approximately $9,285,000 despite declarations made to U.S.

Officials that the owners of FG Delta Plus did not include

TEYF;        "Payment        for    S~rvices"      /"Payment        for      Goods"    -for

approximately $8,160,000, despite TEYF reporting a collective

net loss in the years 2011 -                       2014 on his U.S.           Individual

Income       Tax    Returns;        arid    "Transfer        for     Own     Funds"    for

approximately $4,040,000, despite declaring that neither TEYF

or T. Teyf had a financial interest in or sigpatuie authority

over a financial a·ccount located in a· foreign country.

     c.        From 2D°11 - 2013, TEYF and others conspired to use

financial institutions of the United States to launder over

 Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 48 of 54
                                                                                        47    (1J
         $39,415,000 of criminal proceeds from scherries TEYF organized

         prior to his residency in the United States.

       80.         The funds contained in BOA 3905, BOA 6014, BOA                    3844~   BOA

9409, BOA 1991, BOA 9748, BOA 3285, BOA 1736, BOA 1314, BOA 1292,

BOA 3691, BOA 1563, BOA 7892,                     BOA 4884,      FCB 3951,   FCB 0918, BBT

1502,        FCB 3812,       FCB 0897,       BBT 4304,        and PNC 4726 represent the

proceeds of specified unlawful activity due to TEYF's use of the

aforementioned accounts, nominees, and co-conspirators to launder·

the proceeds of a criminal bribery/kickback scheme.

      81.          The defendant funds and proceeds traceable thereto·are

identical to property involved in, or traceable to,                             transactions

or attempted transactions in violation of 18 U.S. C.                             §   1956 and

1957.         The ref ore       the    .aforementioned          assets    are    liable      to

condemnation and forfeiture to the United States pursuant to 18

U. S . C .    §§   9 81 (a) ( 1 ) (A) and 9 8 2 (a) ( 1 ) .

      82..         Because the property sought to be sei:z:ed can be easily·

moved or transferred,                 out of the reach of           th~   United States a

restraining order under Title                      21,    Un;i.ted States    Code,    Section

853(8) would not be sufficient to assure the availability of the

property for forfeiture."




             Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 49 of 54
                                                                                             48~
              Further the affiants saith naught.



                                                         ERIC J/PHILLIPS
                                                         SPECIAL AGENT
                                                         INTERNAL REVENUE SERVICE




:~nthis_,L"dayofDecember2018, bbJrA-. ~~ t" ~J-. fh.1 (I.I')
    appeared before me via reliable electronic means, was-placed under oath, and attested to the contents of this
    Affidavit.                                     ·~             ·



                                                         J       E. GATES
                                                                D STATES MAGISTRATE JUDGE




                                                                                                        49

                   Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 50 of 54                              1
                              ATTACHMENT A

      1.    The      balance         of        funds        in      account      number

237011763905,      (hereinafter "BOA 3905") in the name of Leonid

I.   Teyf   at    Bank   of   America          in   an     amount    not   to    exceed

$14,676,108,      the    proceeds         of     LEONID     I.   TEYF's       specified

unlawful    activities        that        have      been    deposited         into   the

account;

      2.    The      balance         of        funds       in       account      number

237025336014,      (hereinafter "BOA 6014") in the name of Tatyana

A.   Teyf   at . Bank    of   America          in   an     amount    not   to    exceed

$17,924,907,      the    proceeds         of     LEONID     t.   TEY~'s       specified

unlawful    activities        that        have      been    deposited         into   the

account;

      3.    The      balance         of        funds        in      account      number

237026903844,      (hereinafter "BOA 3844") in the name of Tatyana

Teyf Revocable Trust, Tatyana A. Teyf, and Leonid I. Teyf at

Bank of America in an amount not to exceed $2,777,022,                               the

proceeds of LEONID I.          TEYF's specified unlawful activities

that have been deposited into the account;

      4.    The      balance         of        funds        in      account      number

237027279409,      (hereinafter "BOA 9409") in the name of Leonid

Teyf Revocable Trust, Leonid I. Teyf, and Tatyana A. Teyf at

Bank of America in an amount not to exceed $4, 036, 952,                             the




                                                                                       1
 Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 51 of 54
proceeds of LEONID I.             TEYF's specified unlawful activities

that have been deposited into the account;

        5.    The       balance         of        funds       in       account      number

237005851991,         (hereinafter "BOA 1991") in the name of Leonid

I.     Teyf   at     Bank   of   America          in   an     amount    not   to    exceed

$14,939,556,         the    proceeds         of     LEONID     I.   TEYF's       specified

unlawful      activities         that        have      been    deposited         into   the

account;

        6.    ,The      baTance         of        funds       in       account      number

237034389748,         (hereinafter "BOA 9748") in the name of Tatyana

Teyf at Bank of America in an amount not to exceed $9,000,000,

the      proceeds      of    LEONID          I.     TEYF' s     specified        unlawful

activities that have been deposited into the account;

        7.    The       balance         of        funds       in       account     number

237018033285,         (hereinafter "BOA 3285") in the name of Leonid

I. Teyf and Tatyana A. Teyf at Bank of America in an amount

not to exceed $5,962,121,                the proceeds of LEONID I. TEYF's

specified unlawful activities that have been deposited into

the account;

         8.   The balance of funds in account number 696801736,

(hereinafter "BOA 1736") in the name of New Market Way, LLC,

Leonid I. Teyf and Tatyana A. Teyf at Bank of America in an

amount not to exceed $1,300,000,                       the.proceeds of LEONID I.




                                                                                          2
     Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 52 of 54
TEYF's specified unlawful activities that have been deposited

into the account;

      9.     The      balance     of     funds         in     account        numbers

2,91016081314,       (hereinafter "BOA 1314")                 (hereinafter "BOA

1292")     and   291015873691,     (hereinafter             "BOA 3691")      in   the

names of CTK Transportation, Inc., Leonid I. Teyf and Alexey

Timofeev at        Bank -of    America    in   an   amount       not    to    exceed

$30,000,    $56,000,    and $60,000, respectively, the proceeds of

LEONID I. TEYF's specified unlawful activities that have been

deposited into the CTK Transportation, Inc. accounts.

      10.    The      balance     of     funds         in     account        number,

291022321563,        (hereinafter "BOA 1563")           in t:he names of CTK

Transportation, Inc., Alexey Timofeev, and Tatyana.A. Teyf at

Bank of America         in an' amount not         to    exceed $40, 000,          the

proceeds of      L~ONID   I.    TEYF's specified unlawful activities

that have been deposited into the account;

      11.    The      balance     of      funds        in      account        number

291024427892,        (hereinafter "BOA 7892") in the name of Alexey

Timof eev and Olesya Timof eeva at Bank of America in an amount

not   to    exceed    $25, 000,   the    proceeds       of    LEONID    I.    TEYF' s

specified unlawful activities that have been deposited into

the account.

      12.    The-     balance     of      funds·       in      account        number

237012294884,        (hereinafter "BOA 4884") in the name of Alexey


                                                                                    3
 Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 53 of 54
Timof eev and Olesya Timof eeva at Bank of America in an amount

not   to exceed $267, 500,   the proceeds     of   LEONID   I.   TEYF' s

specified unlawful activities that have been deposited into

the account




                                                                       4
 Case 5:18-mj-02088-JG Document 1 Filed 12/05/18 Page 54 of 54
